NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3192-19

CARROL McMORROW,

          Plaintiff-Respondent,

v.

BOROUGH OF ENGLEWOOD
CLIFFS,

          Defendant,1

and

LISETTE DUFFY, in her official
capacity as Municipal Clerk and
Records Custodian for the
Borough of Englewood Cliffs,

     Defendant-Appellant.
_____________________________

                   Argued January 18, 2022 – Decided February 25, 2022

                   Before Judges Messano and Rose.



1
  We granted the Borough's motion to file a separate brief, but it failed to file
any brief and did not participate in the appeal.
            On appeal from the Superior Court of New Jersey, Law
            Division, Bergen County, Docket No. L-6702-19.

            Michael Malatino argued the cause for appellant
            (Meredith Malatino Law, LLC, attorneys; Michael
            Malatino, on the briefs).

            Donald M. Doherty, Jr., argued the cause for
            respondent.

PER CURIAM

      At all relevant times, defendant Lisette Duffy was the borough clerk and

records custodian for defendant Borough of Englewood Cliffs (the Borough,

collectively, defendants). Plaintiff Carrol McMorrow served a request pursuant

to the Open Public Records Act (OPRA), N.J.S.A. 47:1A-1 to -13, seeking

government records in eight categories:

            1. Copy of all communications between any of the
            following representing the Borough . . . (including
            Council members past and present, James Barberio,
            Anne Marie Rizzuto, [defendant], Albert Wunsch,
            Mark Ruderman and/or Joseph Mariniello) and the
            Department of Community Affairs, including but not
            limited to the Division of Local Government Services,
            from 10/1/18 to 4/1/19.

            2. Copy of all communications between any of the
            following representing the Borough . . . (including
            Council members past and present, James Barberio,
            Anne Marie Rizzuto, [defendant], Albert Wunsch,
            Mark Ruderman and/or Joseph Mariniello) and the
            Office of Administrative Law from 10/1/18 to 4/1/19.


                                                                        A-3192-19
                                      2
            3. Copy of all communications between Mark
            Ruderman and any member of the Council or between
            Mark Ruderman and [defendant] regarding disciplinary
            charges concerning [defendant] between 9/1/18 and
            4/1/19.

            4. Copy of all communications between Mark
            Ruderman and Albert Wunsch regarding disciplinary
            charges concerning [defendant] between 9/1/18 and
            4/1/19.

            5. Copy of all communications between Albert Wunsch
            and [defendant] regarding disciplinary charges
            concerning [defendant] between 9/1/18 and 4/1/19.

            6. Copy of all communications between Carin Geiger
            and David J. Ruitenberg of Murphy McKeon beginning
            1/3/2019 and 4/1/19.

            7. Copy of all communications between Al Wunsch and
            David J. Ruitenberg of Murphy McKeon beginning
            1/3/2019 and 4/1/19.

            8. Copy of all papers distributed to the Mayor and
            Council by Carin Geiger at the 3-13-19 Mayor and
            Council meeting.

      Defendant responded, indicating as to items one and two, she "provided

[plaintiff's] request to [the borough's] I.T. consultant," who "quoted

approximately [eight] hours (max) for the search," at a charge of $125 per hour.

As to items three through seven, defendant provided some "responsive records,"

but after review with the attorneys named in those requests, defendant responded

all other records were subject to OPRA's "exception[s] for [a]ttorney [c]lient

                                                                          A-3192-19
                                       3
[p]rivilege, [a]ttorney [w]ork [p]roduct, [p]ersonnel and deliberative." As to

item eight, defendant advised she was not provided with copies of the papers

distributed by Geiger, the Borough did not retain any copies, and some of the

"governing body members informed [defendant] they threw the papers out."

      Plaintiff filed a complaint demanding access to the records "without the

imposition of special service charges," an order requiring the Borough produce

the records responsive to items three through seven for in camera review by the

court, and an order requiring the Borough conduct a "new search" regarding item

eight and compel defendants to "outline what they did to conduct the prior search

and the new search." Defendant filed a certification as part of the Borough's

opposition to the complaint. Among other things, she detailed the limits of her

"technological knowledge" of the computer system and her conversation with

the Borough's "IT person," Kamran Mahmoudarabi, regarding items one and

two. Mahmoudarabi also filed a certification explaining the details of the work

he needed to perform to accommodate the two requests.

      Defendant also explained that the attorneys named in items three through

five and number seven all told her the documents were privileged; the attorney

named in item six advised he had no communications with Geiger. Lastly,

defendant explained that the Borough attorney, mayor, and council members did


                                                                           A-3192-19
                                       4
not have copies of the documents mentioned in item eight; one council member

never answered defendant's inquiry.

       The judge held oral argument on the return date of the order to show cause

and subsequently issued a written opinion supporting her January 6, 2020 order. 2

After comprehensively reciting relevant OPRA caselaw, the judge concluded

defendants failed to justify imposition of a special service charge pursuant to

N.J.S.A. 47:1A-5(c) or (d), "simply because [defendant wa]s incapable of

performing searches within the email accounts for multiple named individuals."

She ordered defendant to produce the records within ten days.

       The judge found defendant's responses to the remaining requests were

inadequate because she failed to provide specific information regarding asserted

OPRA exemptions.         The judge ordered defendants to produce a Paff

certification3 regarding items three through eight, and a Vaughn index4 as to

items three through seven.


2
    The order and supporting opinion were filed January 8, 2020.
3
  In Paff v. New Jersey Department of Labor, we set out information the records
custodian must supply in sworn statements when responding to a records
request. 392 N.J. Super. 334, 341 (App. Div. 2007).
4
   In a "Vaughn index," "the custodian of records identifies responsive
documents and the exemptions it claims warrant non-disclosure." N. Jersey


                                                                           A-3192-19
                                        5
      Although noting the filing of Paff certifications and Vaughn indexes were

not required "at the time of an OPRA response," the judge concluded doing so

were "prudent means of complying with the statute." Citing several previous

OPRA cases involving defendant and the Borough, the judge noted, "[d]espite

this court's repeated warnings, [defendant] has continued to fail in practicing

such diligence."

      The judge found "[t]here [wa]s no question that [the papers referenced in]

item eight constitute[] a government record" under OPRA. She concluded "it

[was defendant's] responsibility to ensure that appropriate records [we]re kept,"

and defendant could have requested a copy from Geiger at the meeting or

"requisitioned a copy . . . once she received" plaintiff's OPRA request. The

judge had imposed a penalty against defendant in a prior lawsuit, and now she

concluded under the "totality of the circumstances" defendant's "blanket denials

violate[d] both the statute and the court's prior numerous warnings." The judge

held defendant "unreasonably den[ied] access in a knowing and willful manner,"

and because it was defendant's second violation, the judge imposed a $2,500




Media Grp., Inc. v. Bergen Cnty. Prosecutor's Off., 447 N.J. Super. 182, 191
(App. Div. 2016) (citing Vaughn v. Rosen, 484 F.2d 820, 826–27 (D.C. Cir.
1973)).
                                                                           A-3192-19
                                       6
civil penalty pursuant to N.J.S.A. 47:1A-11. The judge's order prohibited the

Borough from paying the penalty or reimbursing defendant.

      Defendants moved for reconsideration.         Defendant supplied a more

detailed certification regarding her actions in responding to plaintiff's request s

and documentation detailing her interactions with counsel regarding items three

through seven. The judge granted the motion in part, vacating her prior order

as it related to items three, four, five and seven. Somewhat inexplicably, despite

the undisputed denial by the attorney named in item six of any communication

between him and Geiger, much less the existence of a responsive government

record, the judge reiterated that a Paff certification and Vaughn index as to item

six must be produced within seven days. The judge denied reconsideration of

her prior order regarding items one, two and eight, again ordering a Paff

certification and Vaughn index as to those items. Finally, the judge reaffirmed

the civil penalty imposed on defendant.

      Defendant appeals from the initial order and the order denying

reconsideration. She raises a single issue, specifically that the judge mistakenly

abused her discretion in finding defendant knowingly and willfully violated




                                                                             A-3192-19
                                        7
OPRA and unreasonably denied access to a government record. We agree the

judge erred and reverse.5

      "OPRA, at its core, was 'designed to promote transparency in the operation

of government,' with a purpose 'to maximize public knowledge about public

affairs in order to ensure an informed citizenry and to minimize the evils

inherent in a secluded process.'" Bozzi v. City of Jersey City, 248 N.J. 274, 283

(2021) (quoting first Sussex Commons Assocs., LLC v. Rutgers, 210 N.J. 531,

541 (2012); and then quoting Mason v. City of Hoboken, 196 N.J. 51, 64

(2008)). On appeal from an order deciding an OPRA dispute, we defer to the

judge's factual findings when supported by adequate, substantial and credible

evidence, but we owe no deference to her interpretation of the law or the legal

consequences that flow from those facts. N. Jersey Media Grp., Inc. v. State,

451 N.J. Super. 282, 301–02 (App. Div. 2017) (citations omitted).

      N.J.S.A. 47:1A-11(a) provides:

                   A public official, officer, employee or custodian
            who knowingly and willfully violates [OPRA] . . . and
            is found to have unreasonably denied access under the
            totality of the circumstances, shall be subject to a civil

5
  The only relief defendant seeks in her brief is reversal and vacation of the civil
penalty imposed against her, not reversal of the other paragraphs of the judge's
orders finding violations of OPRA. We only address the merits of the trial
judge's rulings as to items one, two and eight in the context of the propriety of
the civil penalty.
                                                                              A-3192-19
                                         8
            penalty of $1,000 for an initial violation, $2,500 for a
            second violation that occurs within [ten] years of an
            initial violation, and $5,000 for a third violation that
            occurs within [ten] years of an initial violation. This
            penalty shall be collected and enforced in proceedings
            in accordance with the "Penalty Enforcement Law of
            1999, [N.J.S.A. 2A:58-10 to -12]," and the rules of
            court governing actions for the collection of civil
            penalties. The Superior Court shall have jurisdiction of
            proceedings for the collection and enforcement of the
            penalty imposed by this section.

                   Appropriate disciplinary proceedings may be
            initiated against a public official, officer, employee or
            custodian against whom a penalty has been imposed.

"N.J.S.A. 47:1A-11 provides a valuable means to compel compliance with

OPRA by public officials, officers, employees and records custodians who

might otherwise flout OPRA's requirements and willfully and knowingly

deprive the public of access to government records." N. Jersey Media Grp., 451

N.J. Super. at 309.    But "custodians[] are only personally liable if they

'knowingly and willfully' violate the provisions of OPRA[] and are 'found to

have unreasonably denied access [to government records] under the totality of

the circumstances.'" Courier News v. Hunterdon Cnty. Prosecutor's Off., 378

N.J. Super. 539, 546 (App. Div. 2005) (alteration in original) (second emphasis

added) (quoting N.J.S.A. 47:1A-11(a)).




                                                                         A-3192-19
                                       9
      The phrase "willful and knowing violation" is not defined in the statute,

therefore we assign the words their "generally accepted meaning, according to

the approved usage of the language." N.J.S.A. 1:1-1. "'Willful' has been defined

as 'deliberate, voluntary, or intentional,' 'but not necessarily malicious.'" State

v. Moran, 202 N.J. 311, 323 (2010) (first quoting Webster's Unabridged

Dictionary of the English Language 2175 (2001); and then quoting Black's Law

Dictionary 1737 (9th ed. 2009)).      "'Knowing' is well understood to be an

awareness or knowledge of the illegality of one's act." Allstate Ins. Co. v.

Northfield Med. Ctr., PC, 228 N.J. 596, 620 (2017) (citing Black's Law

Dictionary 950).

      In Bart v. City of Paterson Housing Authority, we considered the

defendant's appeal from the final decision of the Government Records Council

(GRC) that the authority's record custodian knowingly and willfully violated

OPRA. 403 N.J. Super. 609, 612 (App. Div. 2008). We accepted the GRC's

definition of those terms, specifically "a knowing and willful violation of the

statute would require that the custodian must have had actual knowledge that his

actions were wrongful, and that there had to be a positive element of conscious

wrongdoing." Id. at 619. "We decline[d] to equate a public entity's decision to




                                                                             A-3192-19
                                       10
consult with its counsel and to seek the assistance of counsel in drafting

correspondence with a knowing and willful violation of the statute." Ibid.

      Here, defendant sought the advice of the Borough's IT consultant in

fashioning a response to items one and two. The judge ignored the certification

of Mahmoudarabi, who explained a response required the expenditure of some

time and effort, and instead concluded defendant's limited technological

knowledge of the computer system was a deficiency supporting a finding of

"conscious wrongdoing." Moreover, the judge expressed her personal belief

about the ease in accessing the computer system and providing the requested

emails, despite defendant's clear certification that she was not the administrator

of the Borough's computer system and did not have the ability to access the

emails of the various officials.

      We do not consider whether the judge's ultimate conclusion that

defendants' response to items one and two violated OPRA was in error; we only

conclude that the record evidence did not meet the requisite standard of proof to

find a knowing and willful violation.

      Turning to item eight, OPRA defines a "[g]overnment record" as:

            any paper . . . document . . . data processed or image
            processed document, [or] information stored or
            maintained electronically . . . that has been made,
            maintained or kept on file in the course of his or its

                                                                            A-3192-19
                                        11
            official business by any officer, commission, agency or
            authority of the State . . . or that has been received in
            the course of his or its official business by such officer,
            commission, agency, or authority . . . .

            [N.J.S.A. 47:1A-1.1 (emphasis added).]

Item eight sought "papers" that a private citizen distributed to the mayor and

council at a public meeting. The record fails to reveal what these papers were

or whether the mayor or council even addressed them during the meeting. It is

clear, however, that defendant was never given a copy of the documents , and

they were never formally filed or acknowledged to be part of the official

proceedings. We express grave doubt they were government records at all.

      In any event, the judge concluded these unspecified documents were

government records and further determined defendant's failure to incorporate

them as part of the official proceedings and archive them as government records

was sufficient to find a violation of OPRA. More importantly, it was the judge's

personal opinion about defendant's obligations to do more to preserve and

produce the documents that justified the finding of a knowing and willful

violation of OPRA. That legal conclusion was clearly erroneous and deserves

no further attention. R. 2:11-3(e)(1)(E).

      In opposing this appeal, plaintiff's counsel addressed a procedural issue

that is not before us but deserves mention. As noted, the enforcement of

                                                                          A-3192-19
                                       12
sanctions imposed pursuant to N.J.S.A. 47:1A-11 requires summary proceedings

under the Penalty Enforcement Law of 1999. Under that statute, "[i]f a judgment

for a civil penalty is rendered against a defendant, payment shall be made to the

court and shall be remitted to the State Treasurer of New Jersey, unless other

disposition is provided for in the statute imposing the penalty." N.J.S.A. 2A:58-

11(f). OPRA does not provide for some "other disposition." As counsel noted,

plaintiff is not entitled to the monies collected and has no interest in the

summary proceedings contemplated under N.J.S.A. 47:1A-11.

      Plaintiff's counsel avers that perhaps the Attorney General must intervene

to enforce the civil penalty, and he candidly acknowledged before us that the

practice in trial courts throughout the State lacks uniformity and consistency.

We readily understand. However, in light of our disposition of this appeal, the

issue is not properly before us, and we will not address it at this time.

      Reversed. The civil penalties imposed against defendant are vacated.




                                                                            A-3192-19
                                       13